Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 1 of 28 PageID #: 895




                                    UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF RHODE ISLAND

 IRWIN R. CAESAR,                                       :
            Plaintiff,                                  :
                                                        :
            v.                                          :        C.A. No. 17-cv-00130-S-PAS
                                                        :
 AAA NORTHEAST,                                         :
          Defendant.                                    :


                                   REPORT AND RECOMMENDATION

 PATRICIA A. SULLIVAN, United States Magistrate Judge.

            Plaintiff, Irvin R. Caesar, has sued his former employer, Defendant, AAA Northeast

 (“AAA”), alleging that he was fired in retaliation for his opposition to AAA’s tolerance of a

 sexually harassing work environment affecting the employees who staffed its telephone call

 center during the nightshift. 1 His claim is brought pursuant to Title VII of the Civil Rights Act

 of 1964, 42 U.S.C. §§ 2000e, et seq., the Rhode Island Fair Employment Practices Act

 (“FEPA”), R.I. Gen. Laws §§ 28-5-1, et seq., and the Rhode Island Civil Rights Act (“RICRA”),

 R.I. Gen. Laws §§ 42-112-1, et seq. ECF No. 1-1 at 4. The matter is before the Court on

 Defendant’s motion for summary judgment. ECF No. 19.

 I.         Factual Background 2

            A.       Background Regarding AAA




 1
     Caesar has abandoned the claim that he was the victim of race discrimination. ECF No. 21 at 21.
 2
   As required by Tolen v. Cotton, 572 U.S. 650, 660 (2014) (per curiam), this factual recitation examines the
 proffered evidence in the light most favorable to Caesar, who is the nonmoving party. Except as otherwise
 indicated, these facts are drawn from the parties’ statements of undisputed facts with any matters that are disputed
 noted in the text. Caesar’s statement, with AAA’s responses, are at ECF No. 25 (“PSUF”). AAA’s statement, with
 Caesar’s responses, are at ECF No. 23 (“DSUF”). Because of an error in the numbering of Caesar’s response to
 AAA’s statement, the numbers in ECF No. 23 after ¶ 31 are off by one from the original set at ECF No. 20. In this
 report and recommendation, references to “DSUF” are based on the numbering scheme in ECF No. 23.
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 2 of 28 PageID #: 896




        AAA is a member service organization that provides emergency roadside assistance to

 members who can call for help to a telephone call center that is staffed with trained AAA

 employees year-round, twenty-four hours a day, seven days a week. DSUF ¶¶ 1, 3. AAA’s

 mission is to provide “Five Diamond service” to its members, to “do everything we can to help

 and serve [our members’] needs[, as] part of the exceptional member experience that they should

 expect.” DSUF ¶¶ 7-8. Members contacting the AAA call center for roadside assistance are

 often in stressful or vulnerable situations and AAA requires that their issues be handled in a

 sensitive, skilled, and respectful manner. DSUF ¶¶ 5-6. To that end, AAA’s employees are

 trained at new hire orientation that call center employees must tolerate some profanity from upset

 members. DSUF ¶¶ 9, 14. The pertinent training slide states: “[a]lways, at first, try to ignore the

 swearing[,]” but if it is repeated more than three times after the member has courteously been

 asked, “don’t use those words,” the employee should “[i]nvolve a supervisor immediately.” ECF

 No. 20-1 at 117. This directive concludes with the statement: “[n]ever hang up on a member.”

 DSUF ¶ 14. During the period in issue, Jeff Adams (“Adams”) was the director of the call center

 at AAA’s Providence, Rhode Island headquarters; Charlie Newton (“Newton”) was its manager;

 Michael Galego (“Galego”) was its assistant manager; and Stephanie Tomasso (“Tomasso”) was

 its human resources (“HR”) business partner. DSUF ¶¶ 2-4.

        B.      Caesar’s Hiring and Early Expressions of Opposition to Sexually Harassing
                Conduct during Call Center Nightshift

        In August 2015, AAA hired Caesar and assigned him to be the supervisor of the

 nightshift call center; he was the only supervisor working throughout the overnight hours. DSUF

 ¶¶ 10-11, 13. The parties dispute what Caesar was told during and after his new hire orientation

 about hanging up on callers who use profanity: AAA’s Newton claims that AAA has “zero

 tolerance for . . . hanging up on members,” and that “[i]t’s a terminable offense,” while Caesar


                                                  2
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 3 of 28 PageID #: 897




 testified to his understanding that it was “common knowledge” that AAA’s employees could end

 a call if it was of a “sexual nature” with the “individual breathing or talking sexual on the

 phone,” as well as that, if “[s]omebody is cursing out, calling you names, telling you that they

 are getting you fired, you don’t stay on that call.” PSUF ¶¶ 1-2; DSUF ¶¶ 9, 14-16.

          On September 8, 2015, approximately one week after he started, Caesar forwarded an

 email 3 to his direct supervisor, Newton, informing him of an array of issues with the work-place

 conduct of nightshift employees. This email includes the following:

          From my observation, I’ve noticed that we have some great employees that come
          in and do their job well every night. . . .

          There [also] have been employees watching questionable things on the companies
          [sic] desk top computer that could possibly turn into [a] liability issue for the
          company if another employee is offended by it. . . .

          2.      Use of phone and tablets – if an employee is watching an explicit video or
          listening to explicit lyrics on their phone or media device it could open the door
          for a complaint by another employee. (example: last night an employee[‘]s device
          went off and I could hear the words B****, B****, B****. . . .

          8.      Sexual Harassment and Discrimination: Ha[s] everyone on my team been
          trained on this subject. If there is a situation where an employee . . .

          Please advise a good time for us to discuss[] these issues.

 PSUF ¶¶ 3-4 (quoting ECF No. 22-1 at 2-3). Although Newton “up-channeled” the

 request for sexual harassment training to his supervisor, Adams, neither Newton nor

 Adams did anything to address Caesar’s belief that nightshift employees were engaged in

 workplace conduct involving sexually offensive material serious enough to expose AAA

 to liability. PSUF ¶¶ 148-49, 154; ECF No. 22-3 at 5. Caesar was told nothing in


 3
   The authenticity of the emails on which Caesar relies is not disputed. See Joseph v. Lincare, 989 F.3d 147, 155
 (1st Cir. 2021). AAA does dispute the truthfulness of their content. This dispute is not material – Caesar relies on
 the emails not for the truth of the content, but to show that an email was sent or that AAA was informed of the
 information contained in it. See Noviello v. City of Boston, 398 F.3d 76, 84-85 (1st Cir.2005).


                                                           3
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 4 of 28 PageID #: 898




 response to his inquiry about sexual harassment training. PSUF ¶ 148. Despite Caesar’s

 inquiry, at no relevant point did AAA provide sexual harassment training to the nightshift

 employees. PSUF¶ 154.

        On October 5, 2015, Caesar emailed Newton and Tomasso, among others, about

 one of his supervisees who was rapping at his desk; this email raises the concern that “if

 he raps one wrong word and it’s heard on the phone or by another employee, it could cost

 the company a lot of money and management hours.” PSUF ¶ 18. This email also

 reiterates Caesar’s concern from a month earlier that “[t]here have been employees

 watching questionable things on the companies [sic] desk top computer that could

 possibly turn into [a] liability issue for the company if another employee is offended by

 it.” ECF No. 22-1 at 36. While AAA promised follow-up with the rapper, there was still

 no response to Caesar’s now twice repeated request for help based on his belief that AAA

 faced risk of liability from nightshift employees being exposed to a sexually harassing

 workplace. Id.

        On October 28, 2015, Caesar tried a third time, emailing Newton and Gallego

 with a request for assistance with his supervisees’ “computer usage” – “what is and isn’t

 appropriate in the workplace.” PSUF ¶ 20; ECF No. 22-1 at 39-40. This email

 concludes: “the suggestive photos [below] can be seen and are enough to offend another

 employee in my opinion.” ECF No. 22-1 at 39-40. Four screenshots are attached, all

 consistent with Caesar’s characterization of them. During his deposition, Caesar

 amplified on this concern, testifying that, “while walking through . . . the call center[,]”

 “some of the things he saw [on employee computers] included seeing someone naked like

 Nicki Minaj or belly dancers with little clothes on.” PSUF ¶ 147. It is disputed whether



                                                   4
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 5 of 28 PageID #: 899




 Caesar told Newton that he saw “someone naked.” Id. Newton and AAA never

 responded to Caesar’s request for help. PSUF ¶¶ 67-68.

         At some point during his first weeks on the job, Caesar became aware that one of

 his supervisees, a woman named Caitlyn Duclaw (“Duclaw”), was being investigated by

 AAA’s HR department based on a co-worker complaint that she had called him a

 pedophile. PSUF ¶ 100; DSUF ¶ 48. In reliance on the limited information he knew,

 Caesar believed that the complaint that Duclaw had improperly used sexually harassing

 language was sustained 4 (and the complaining employee’s seat was moved) yet no

 adverse action was taken against Duclaw. PSUF ¶¶ 81, 93-95, 100-102. Instead, Newton

 told Caesar to “manage” the employee who complained about sexual harassment by

 Duclaw “out of AAA.” PSUF ¶ 102. Caesar believed that AAA was protecting Duclaw

 despite her use of a sexually derogatory term directed at a co-worker. PSUF ¶ 95.

         By early November, Caesar claims that he was alerting Newton to the use of loud

 and obscene language by nightshift employees. Specifically, on November 3, 2015,

 Caesar emailed Tomasso to advise her of an employee who “yell[ed] out an obscenity,”

 which he had also brought to Newton’s attention. PSUF ¶ 22; ECF No. 22-1 at 43. In

 mid-November, Caesar met with three employees about their concerns regarding the

 workplace conduct of coworkers. DSUF ¶ 17. Two of them complained that Duclaw and

 others on the nightshift were speaking loudly and inappropriately or provocatively. See

 ECF No. 20-1 at 276, 278. It is disputed whether at some unspecified time, the third

 employee told Caesar that Duclaw made “vulgar comments.” PSUF ¶ 97-98. Caesar

 believed that these concerns were similar to those he had raised earlier. DSUF ¶ 17.


 4
  AAA disputes Caesar’s conclusion about this incident. Tomasso testified that the investigation revealed that the
 allegation was unsubstantiated. ECF No. 20-1 at 101.

                                                          5
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 6 of 28 PageID #: 900




 Caesar also came to believe that this “conduct was an ongoing thing with . . . Duclaw

 harassing employees.” PSUF ¶ 99. The parties dispute whether Caesar mentioned these

 complaints to Newton at the time he heard them. DSUF ¶ 17. It is undisputed that, at no

 time during November 2015 (or at any time since September 2015, when Caesar first

 raised the concern), did AAA do anything to address Caesar’s repeatedly reported

 concerns that nightshift employees were being exposed to a sexually harassing work

 environment. See PSUF ¶ 154.

         C.       Thanksgiving Member Call

         At 4:15 a.m. on Thanksgiving morning (November 26, 2015), a member contacted the

 call center asking for help with a dead car battery. DSUF ¶ 19. 5 The responding employee

 provided an estimate of ninety minutes or less before help would arrive. Id. Unsatisfied, the

 member asked for a supervisor. Id. Caesar (the only supervisor available) took the call; the

 member was irate about the wait. Caesar repeatedly gave her the same estimated arrival time

 and told her that the only other option was for him to call the police if she was not in a safe

 location. DSUF ¶ 20. As the member became more upset, she said, “[O]kay, I’m in a safe

 fucking location. I need you to call the damn driver and expedite the call. Do you understand?”

 Id. ¶ 21. Caesar responded, “you’re cursing; I’m going to end this call. The driver will be there

 in 90 minutes.” Id. The member said, “You are not going to end this call” and threatened to get

 Caesar fired. Id. With “[y]ou have a good day,” Caesar hung up on the member; disputed is

 Caesar’s claim that he did so politely. ECF 20-1 at 371; PSUF ¶ 71.

         The member promptly called back; this time she reached Duclaw. Duclaw placed the

 member on hold and spoke briefly to Caesar; he instructed Duclaw to repeat the waiting time of


 5
   This and the subsequent conversation between the same member and Caesar, together with the second call between
 the same member and Duclaw, are collectively referred to as the “Thanksgiving Call.”

                                                        6
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 7 of 28 PageID #: 901




 ninety minutes and “end the call.” DSUF ¶ 22. It is undisputed that Duclaw did not follow

 Caesar’s instructions in that she did not abruptly end the call. DSUF ¶ 24. Rather, she spoke

 empathetically to the member, suggesting other solutions. See ECF No. 20-1 at 435. By the

 time the call between Duclaw and the member ended twenty-two minutes later, the member was

 calm and appreciative. DSUF ¶ 24.

        Immediately after the call ended, Caesar reprimanded Duclaw for not following his

 instruction and she told him that she disagreed with his perspective and that she was going to

 report the issue to Caesar’s “boss,” that is, to Adams. DSUF ¶ 25. Immediately following the

 end of the shift, both Duclaw and Caesar sent long emails up the chain of command, each

 defending her/his conduct in the handling of the Thanksgiving Call. DSUF ¶¶ 26-28. First, at 7

 a.m., Caesar emailed Newton and Gallego explaining that he had ended the call when the

 member “was lying and began swearing,” and that Duclaw was insubordinate when she stayed

 “on the call with the member for 22 minutes.” DSUF ¶ 27; ECF No. 20-1 at 49. Thirty-nine

 minutes later, Duclaw emailed Adams, explaining that she was proud of how she had calmed the

 member consistent with AAA’s standard of premier customer service and describing her anxiety

 over continuing to work with Caesar in light of this incident. DSUF ¶ 26; ECF 20-1 at 53-54.

 Ultimately, several of AAA’s management team (e.g., Newton, Tomasso and Adams) listened to

 the Thanksgiving Call. All found that Caesar’s approach was contrary to AAA’s mission of

 service to members, while Duclaw’s approach was consistent. E.g., DSUF ¶ 39.

        D.      Caesar’s November 28, 2015 email Regarding Loud, Inappropriate and
                Provocative Language by Duclaw and Others During the Nightshift

        On Saturday morning following Thanksgiving (forty-eight hours after his email

 complaining of Duclaw’s “insubordination” in handling the Thanksgiving call), Caesar wrote

 another email. This email, dated November 28, 2015 (“November 28, 2015 email”) reverted to


                                                 7
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 8 of 28 PageID #: 902




 the theme of Caesar’s earlier emails, which had expressed his belief that nightshift employees

 were being exposed to the sexually inappropriate workplace conduct. PSUF ¶ 24; DSUF ¶¶ 31-

 32. Addressed to Newton, with copies to Tomasso, Galego and Adams, Caesar wrote 6 that,

 earlier in November, he had received complaints from two employees that their ability to work

 was interrupted by “inappropriate” comments being made by co-workers including Duclaw.

 ECF No.20-1 at 274-281.

         Caesar attached to the email handwritten statements from two workers and promised that

 there would soon be a statement from a third; one of the two attached statements accused Duclaw

 and others of “continuously speaking loud & laughing or speaking inappropriately while [the co-

 worker is] on the phone.” ECF No. 20-1 at 276. The third statement is also in the record; dated

 the next day (November 29, 2015), it states that Duclaw and others “talk provakly (sic)” and “go

 out of their way to make other call reps feel uncomfortable. . . . I do my best to stay clear of

 them!” ECF No. 20-1 at 278. Caesar’s November 28, 2015 email to AAA management reprises

 his inquiry (ignored by AAA) from months earlier about sexual harassment training: “I would

 like to suggest that every employee watch a sexual harassment/discrimination/Sensitivity in the

 workplace training video.” ECF No. 20-1 at 274. In writing this email and in sending the

 statements to AAA management, Caesar believed that the employees had reported sexual

 harassment to him and it was his job to report it to his employer. PSUF ¶ 113. Caesar claims

 that the November 28, 2015 email is the “protected activity” that triggered the retaliation that

 culminated in his firing. PSUF ¶ 91.

         E.       AAA’s Response to the Thanksgiving Call and the November 28, 2015 email



 6
  The November 28, 2015 email also raised other issues. Because they are not relevant, they are omitted from the
 description above.


                                                         8
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 9 of 28 PageID #: 903




          On Monday, November 30, 2015, following the Thanksgiving Call, AAA’s management

 team, Adams, Tomasso and Newton, discussed the situation. DSUF ¶¶ 42-43. They decided that

 Newton and Galego would meet with Caesar on December 1, 2015, to discuss both the

 Thanksgiving Call (focused on Caesar’s handling of the Call and his treatment of Duclaw

 following the Call) and the November 28, 2015 email (focused on Caesar’s conduct in taking

 statements from supervisees). Id. ¶ 43. They also agreed that Tomasso and Adams would

 separately investigate (for the first time) the reports of sexual harassment in Caesar’s November

 28, 2015 email; they decided to conduct this investigation during the nightshift of December 2-3,

 2015. DSUF ¶ 44.

          Newton and Galego met with Caesar for over an hour during the nightshift on December

 1, 2015. DSUF ¶¶ 45; ECF No.20-1 at 437. Newton opened the meeting aggressively, telling

 Caesar that “people get fired for hanging up on members,” as Caesar had done during the

 Thanksgiving Call, while stating that Duclaw had handled the Call appropriately. See ECF No.

 20-1 at 163, 288-89, 435. 7 Newton and Galego also questioned Caesar closely about whether he

 told Duclaw she had “disobeyed a direct order,” DSUF ¶ 47, but asked him nothing about her

 “inappropriate” workplace language. Next, Newton attacked Caesar for taking statements from

 his supervisees, directing that, “under no circumstances” was Caesar to take a statement from an

 employee. ECF No. 20-1 at 437. In response, Caesar reminded Newton that he had raised his

 concern about nightshift employees being exposed to a sexually harassing work environment “a



 7
   The parties’ statements do not lay out the entirety of discussion during the December 1, 2015, meeting; however,
 the record is replete with each parties’ descriptions of it, and they are not materially different as to what was said.
 Compare ECF No. 20-1 at 435-36 (Galego memorandum describing December 1, 2015, meeting), with ECF No. 22-
 1 at 58-59 (Caesar email describing December 1, 2015 meeting). The only noteworthy potential dispute about this
 meeting is whether AAA would agree that Newton was “intimidate[ing]” and “com[ing] after me,” as Caesar
 described. ECF No. 20-1 at 163, 288-292. In light of AAA’s silence on this point, the Court assumes that AAA
 would dispute that Newton was aggressive and attacked Caesar during this meeting.


                                                            9
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 10 of 28 PageID #: 904




  few months ago,” and Newton never responded; Caesar asked Newton if this ban on statements

  was because “[y]ou want me to suppress all this[?]” ECF No. 20-1 at 436, 438. In his post-

  meeting email to Newton, Galego, Adams and Tomasso (written at 5 a.m. the next morning),

  Caesar expressed his view that AAA’s “priority was not to speak with the employees regarding

  their concerns about inappropriate comments instead it was to reprimand me for accepting their

  statements regarding inappropriate comments in the workplace.” ECF No. 22-1 at 58-59. It is

  undisputed that AAA had no written policy barring a supervisor like Caesar from accepting a

  statement from an employee and passing it on to his supervisors and HR. PSUF ¶44. Caesar and

  others (outside of HR) had done so in the past. PSUF ¶¶ 93, 96, 105-07, 128; DSUF ¶ 82.

         F.      Caesar’s Alleged “Retaliation” Against Duclaw and Her Response

         Towards the end of the Caesar’s December 1, 2015, meeting with Newton and Galego,

  Caesar referenced employees who are problematic and require supervision and asked why

  Duclaw was training new hires. ECF No. 20-1 at 436. Apart from Newton’s confirming that

  Caesar has the responsibility to decide who to pair with a new trainee, the issue was not

  discussed further. ECF No. 20-1 at 436. Immediately after he left the meeting, Caesar

  approached Duclaw and the new hire she was training; he transferred the trainee to another

  employee. DSUF at ¶ 48. Caesar claims that he did this because there had been three complaints

  about Duclaw’s sexually inappropriate workplace conduct yet AAA management had failed to

  address them, including when he specifically asked about it during the meeting with Newton and

  Galego. DSUF ¶ 49; PSUF ¶¶ 83, 118. It is also undisputed that Duclaw is not a certified

  trainer. PSUF ¶ 121.

         Duclaw reacted swiftly to Caesar’s treatment of her in removing the trainee. At 1:16 a.m.

  on December 2, 2015, she emailed Adams advising him that Caesar had removed her as an



                                                  10
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 11 of 28 PageID #: 905




  assigned trainer in retaliation for her report on the Thanksgiving Call and that she wished “to file

  an official complaint with HR.” DSUF ¶ 49. It does not appear that Caesar knew that Duclaw

  had done this.

             At 5:13 a.m., Caesar sent his own email to Newton, Galego, Adams and Tomasso. ECF

  No. 22-1 at 58-59. In this email, Caesar wrote bitterly about the meeting with Newton and

  Galego, characterizing it as a “witch hunt.” ECF No. 22-1 at 59. Caesar advised the recipients

  of his email that, for months, AAA had ignored his repeated request for sexual harassment

  training for the nightshift and that, instead of dealing with the latest complaints, Newton had

  attacked him for taking statements memorializing what was happening. PSUF ¶ 126; ECF No.

  22-1 at 59. Caesar also explained his decision to remove the trainee from Duclaw. ECF No. 22-

  1 at 58.

             G.     AAA’s Sexual Harassment Investigation, December 2-3, 2015, Meeting
                    with Caesar and Caesar’s Termination

             During the nightshift on December 2-3, 2015, Adams and Tomasso began their

  investigation into the claims of sexually harassing conduct in Caesar’s November 28, 2015

  email. Although Duclaw’s complaint of Caesar’s retaliation had been received just hours before,

  they decided to investigate it at the same time. DSUF ¶¶ 51-52. By contrast, they did not

  include in their investigation Caesar’s accusation (in his December 2, 2015, email, also sent

  hours earlier) that AAA, acting through Newton, was covering up Caesar’s opposition to

  sexually harassing behavior on the nightshift. See PSUF ¶ 126.

             After speaking with five employees, Adams and Tomasso concluded that some nightshift

  employees, including Duclaw, were loud and that their conversations at times were

  “inappropriate,” for example that one employee made comments about her sex life and that

  Duclaw sometimes would “chime in.” DSUF ¶¶ 53-55. These findings resulted in the


                                                   11
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 12 of 28 PageID #: 906




  determination that discipline was required because the conduct that had occurred was

  unprofessional, but that it did not amount to sexual harassment. DSUF ¶ 69. During the course

  of these interviews, some employees (including Duclaw) also complained about Caesar’s

  approach to supervision, claiming that he was aggressive and used favoritism. DSUF ¶ 54.

         The last person that Adams and Tomasso met with was Caesar. DSUF ¶ 56. This

  meeting lasted for about forty-five minutes and was recorded by Caesar so there is no ambiguity

  regarding what was said. DSUF ¶ 56; PSUF ¶ 132. Tomasso began the interview by reiterating

  Newton’s criticism of Caesar for taking the statements referenced in the November 28, 2015

  email, explaining that AAA does not have a “general practice of supervisors gathering statements

  from employees,” although Tomasso conceded that there is no specific policy. ECF No. 20-1 at

  285-86. Caesar shifted the discussion to his meeting with Newton the night before, which he

  said had been “pure intimidation” because Newton “attacked” him and threatened to fire him.

  Id. at 288-91, 300. Caesar stated that Newton praised Duclaw for her telephone skills, which

  Caesar conceded are good, but he emphasized that AAA should be talking about Duclaw’s

  “issues with improper comments.” Id. at 291-92. Tomasso and Adams responded by reverting

  to AAA’s criticism of Caesar for taking statements, saying “we don’t want it to turn into a

  situation where employees are feeling pinned against each other and writing statements about

  each other.” Id. at 292. Tomasso and Adams stressed that nightshift employees had given them

  both positive and negative feedback concerning Caesar and his approach to management. Id. at

  317-18.

         When Caesar reintroduced the topic of sexual harassment during the nightshift, Tomasso

  and Adams finally told him that “we’re having conversations with the employees [to] enforce

  what you’re trying to do” and encouraged Caesar to have a general conversation with employees



                                                  12
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 13 of 28 PageID #: 907




  concerning what is appropriate and inappropriate; however, they provided no specific guidance

  and asked no questions about what was going on, instead immediately pivoted to Duclaw and the

  Thanksgiving Call. Id. at 329-41. After Caesar acknowledged that his handling of the Call was

  a mistake, but expressed consternation at Newton’s assertion that he might be fired for it, id. at

  334-40, they bore in, questioning Caesar regarding what precisely he had said to Duclaw after

  the Call ended. Id. at 341. Caesar resisted answering, pointing out that Newton had already

  grilled him about this and repeatedly referring them to his “statement” (his email to Newton and

  Galego of November 26, 2015, copies of which had been forwarded to both Tomasso and

  Adams). When Tomasso suggested that Caesar was getting a “little defensive,” Caesar

  responded, “I am being badgered right now about the same thing.” ECF No. 20-1 at 344-45.

          When Caesar did try to answer their questions, Tomasso and Adams launched into a

  detailed inquiry, for example asking him to tell them exactly when in the sequence of the

  conversation with Duclaw did Caesar accuse her of insubordination. Id. at 348. As they pressed

  him, Caesar became more upset and pointed out that Duclaw is the “person that has been accused

  of inappropriate language three times.” Id. at 349. When he said this, Tomasso shifted to asking

  Caesar why he removed the trainee from Duclaw. In response, he pointed out that he had

  already explained his reasons in his email of December 2, 2015; Tomasso insisted (incorrectly)

  that it did not explain the reasons. Id. at 350. At this point, it is clear from the transcript that

  Caesar had had enough – he told Tomasso and Adams that they were “retaliating against [him]

  for taking statements . . . from an employee” and walked out of the meeting. Id. at 351, 418.

  Not caught on the recording, but undisputed is that Caesar told Tomasso and Adams that he was

  “going back to work,” but “if you were to fire me, I’m going to do what I have to do.” PSUF ¶

  134; DSUF ¶ 59.



                                                     13
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 14 of 28 PageID #: 908




         Despite Caesar’s statement that he was returning to work, Tomasso and Adams claim to

  believe that Plaintiff had “walked off the job.” DSUF ¶ 61. When they realized he was at his

  desk, Tomasso asked him to leave. DSUF ¶ 62. Caesar asked for a reason in writing; after

  threatening to call the police, Tomasso provided Caesar with a letter informing him he was on

  administrative leave. Id.; PSUF ¶¶ 135-36. During this interaction, it is undisputed that Caesar

  was not hostile or irate; he left peacefully. DSUF ¶ 136.

         Once Caesar was on leave, Adams and Josh Varone, AAA’s HR Director, discussed

  calling Caesar by phone “to see if we could continue the conversation from the other night,”

  although the record does not reflect what (after almost two hours of meetings with AAA

  management), if anything, they believed they still needed to find out. DSUF ¶ 63. Varone called

  Caesar on December 7, 2015, and asked him to come in “to continue the Club’s investigation.”

  DSUF ¶ 64. The parties dispute whether this was a ruse, in that the investigation was really

  complete. PSUF ¶ 138; DSUF ¶¶ 58-59, 64. Caesar refused to come. DSUF ¶ 64; PSUF ¶ 139.

  AAA claims (and Caesar disputes) that, at this point in the sequence of events, it decided to

  terminate Plaintiff’s employment. DSUF ¶ 65. It is undisputed that this was a decision that

  “everyone [on AAA team] has to agree on.” DSUF ¶¶ 65, 67. As reasons for Caesar’s

  termination, AAA relies on the following: (1) that it found that Caesar had retaliated against

  Duclaw for complaining about his management style and the Thanksgiving Call by removing her

  from her training position; (2) that Caesar failed to participate fully in the internal investigation

  by refusing to return to continue to answer questions as mandated by AAA’s Code of Conduct;

  and (3) that Caesar engaged in unprofessional behavior after he ended the meeting with Tomasso

  and Adams. DSUF ¶ 66; PSUF ¶ 161. The foundation for the third reason is Adams’ testimony

  that Caesar “caused a [ruckus], raised voices, yelling” when he returned to his desk. See ECF



                                                    14
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 15 of 28 PageID #: 909




  No. 22-4 at 9. Despite giving this reason, AAA does not rely on this testimony; rather, it does

  not dispute Caesar’s testimony that he was neither irate nor hostile and left AAA peacefully.

  PSUF ¶ 136. Caesar disputes that these are the true reasons for his termination. What is

  undisputed is that on December 8, 2015, Tomasso and Adams told Caesar that he was being

  terminated effective immediately. DSUF ¶ 68.

         Less than a week later, on December 14, 2015, AAA issued counseling notices and a

  disciplinary warning to the nightshift employees whose conduct had been found to be

  inappropriate during the December 2-3, 2015, investigation. DSUF at ¶ 69. Duclaw was

  counseled for “loud” and “unprofessional” conversations. Id.; 20-1 at 104.

  II.    Standard of Review

         Summary judgment is appropriate if the “pleadings, the discovery and disclosure

  materials on file and any affidavits show that there is no genuine issue as to any material fact and

  that the movant is entitled to judgment as a matter of law.” Taylor v. Am. Chemistry Council,

  576 F.3d 16, 24 (1st Cir. 2009) (internal quotation marks omitted). A fact is material only if it

  possesses the capacity to sway the outcome of the litigation; a dispute is genuine if the evidence

  about the fact is such that a reasonable jury could resolve the point in the favor of the nonmoving

  party. Estrada v. Rhode Island, 594 F.3d 56, 62 (1st Cir. 2010). The evidence must be in a form

  that permits the court to conclude that it will be admissible at trial. See Celotex Corp. v. Catrett,

  477 U.S. 317, 323-24 (1986). “[E]vidence illustrating the factual controversy cannot be

  conjectural or problematic; it must have substance in the sense that it limns differing versions of

  the truth which a factfinder must resolve.” Vasconcellos v. Pier 1 Imports (U.S.), Inc., C.A. No.

  06-484T, 2008 WL 4601036, at *3 (D.R.I. Apr. 28, 2008) (internal quotation marks omitted).




                                                   15
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 16 of 28 PageID #: 910




         In ruling on a motion for summary judgment, the court must examine the record evidence

  in the light most favorable to the nonmoving party; the court must not weigh the evidence or

  reach factual inferences contrary to the opposing party’s competent evidence. Tolan, 572 U.S. at

  660. In employment cases, summary judgment is appropriate when the party opposing the

  motion “rests merely upon conclusory allegations, improbable inferences, and unsupported

  speculation.” Feliciano de la Cruz v. El Conquistador Resort & Country Club, 218 F.3d 1, 5 (1st

  Cir. 2000) (internal quotation marks omitted). The motion must be denied if there is sufficient

  evidence from which a reasonable jury could infer that the adverse employment action was based

  on discriminatory animus or that the employer’s articulated reason is a sham and the true reason

  is discriminatory. Trainor v. HEI Hosp., LLC, 699 F.3d 19, 27-28 (1st Cir. 2012); Smith v. F.W.

  Morse & Co., 76 F.3d 413, 421 (1st Cir. 1996). When pretext and retaliatory animus are at issue,

  “[c]ourts should be especially cautious before granting summary judgment. Harrington v.

  Aggregate Indus.-Ne. Region, Inc., 668 F.3d 25, 33 (1st Cir. 2012).

  III.   Law and Analysis

         Caesar claims that AAA fired him in retaliation for his opposition to AAA’s lackadaisical

  approach to sexual harassment in the workplace expressed through his repeated protected emails,

  culminating in the November 28, 2015 email, which reflects the taking of statements

  memorializing inappropriate conduct by certain employees that might be exposing the call center

  nightshift staff to a sexually hostile environment. He brings his retaliation claim pursuant to

  Title VII and also invokes Rhode Island’s FEPA and RICRA, each of which relies on the same

  analytical framework. Barboza v. Town of Tiverton, C.A. No. 07-339-ML, 2010 WL 2231995,

  at *5 (D.R.I. June 2, 2010). The Court will analyze the Title VII, FEPA, and RICRA actions

  together, using the Title VII framework. See id.



                                                  16
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 17 of 28 PageID #: 911




          The pertinent anti-retaliation provision of Title VII provides that:

          It shall be an unlawful employment practice for an employer to discriminate
          against any of his employees . . . because [the employee] has opposed any
          practice made an unlawful employment practice by [Title VII], or because he has
          made a charge, testified, assisted, or participated in any manner in an
          investigation, proceeding, or hearing under [Title VII].

  42 U.S.C. § 2000e-3(a) (emphasis added). In this case, Caesar claims he had “opposed” AAA’s

  requiring nightshift employees to work in a hostile environment due to sexually harassing

  conduct by co-workers, which is an employment practice made unlawful by Title VII. Franchina

  v. City of Providence, 881 F.3d 32, 45 (1st Cir. 2018). As used in Title VII, the term “‘oppose’ .

  . . carries its ordinary meaning: to resist or antagonize . . .; to contend against; to confront; resist;

  withstand.” Rodríguez-Vives v. P.R. Firefighters Corps of P.R., 743 F.3d 278, 284 (1st Cir.

  2014) (quoting Crawford v. Metro. Gov’t of Nashville & Davidson Cnty., 555 U.S. 271, 276

  (2009)). The First Circuit has interpreted this provision as casting a very broad “protective

  cloak.” See Rodríguez-Vives, 743 F.3d at 284. Based on this interpretation, it is unlawful for an

  employer to retaliate because an employee complained to a supervisor about conduct constituting

  sex discrimination. See, e.g., Tuli v. Brigham & Women’s Hosp., 656 F.3d 33, 41-43 (1st Cir.

  2011). That is, retaliation for informal opposition of a discriminatory employment activity is

  sufficient to violate Title VII. Franchina, 881 F.3d at 45. Further, to establish participation in a

  protected activity under the opposition clause, the plaintiff need not show that the conditions he

  or she opposed “actually amounted to a violation of Title VII.” Fantini v. Salem State College,

  557 F.3d 22, 32 (1st Cir.2009) (internal quotation marks omitted). Nor must he establish that the

  conduct was directed at him personally. Collazo v. Bristol-Myers Squibb Mfg., Inc., 617 F.3d

  39, 48 (1st Cir. 2010) (retaliation for opposition to sexual harassment of co-worker is

  actionable). Instead, a plaintiff must demonstrate only that he had “a good faith, reasonable



                                                     17
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 18 of 28 PageID #: 912




  belief that the underlying challenged actions” were unlawful. Id. (internal quotation marks

  omitted). When an employee communicates to the employer his belief that it has engaged in

  employment discrimination, that communication constitutes the employee’s opposition to the

  activity. Id. at 47 (citing Crawford, 555 U.S. at 276).

         To make out a prima facie case of retaliation under the familiar burden-shifting

  framework articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 801-03 (1973),

  Caesar must prove that (1) he engaged in protected activity under Title VII, (2) he suffered an

  adverse employment action, and (3) the adverse employment action was causally connected to

  the protected activity. Collazo v, 617 F.3d at 46; Fantini, 557 F.3d at 32. A plaintiff’s burden at

  the prima facie stage is a lenient one. Soto-Feliciano v. Villa Cofresi Hotels, Inc., 779 F.3d 19,

  30 (1st Cir. 2015). If Caesar has established a prima facie case, the burden shifts to AAA to

  articulate a legitimate, non-retaliatory reason for its employment decision. Roman v. Potter, 604

  F.3d 34, 39 (1st Cir. 2010). If AAA has met this burden, “the burden shifts back to [Caesar] to

  show that the proffered legitimate reason is in fact a pretext and that the job action was the result

  of [AAA’s] retaliatory animus.” Id. (cleaned up); see Collazo, 617 F.3d 46.

         AAA’s motion contends that Caesar has failed to establish a prima facie case of

  retaliation because he cannot show either that he engaged in protected activity, or causation.

  ECF No. 19-1 at 24-35. It argues further that, even if the Court accepts that Caesar has met the

  relatively low bar for a prima facie case, his claim fails because there is no evidence of pretext to

  rebut AAA’s legitimate reasons for terminating his employment. Id. at 35-37. Caesar counters

  that he has proffered evidence of protected activity, causation and pretext sufficient for a jury to

  find that he was terminated in retaliation for his opposition to what he reasonably believed was

  sexually harassing workplace conduct by certain nightshift employees potentially serious enough



                                                   18
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 19 of 28 PageID #: 913




  to expose the nightshift staff to a hostile work environment in violation of Title VII. ECF No.

  21.

         A.      Protected Activity

         A reasonable jury could well find that Caesar actively opposed AAA’s laissez-faire

  indifference to potentially sexually harassing workplace conduct of nightshift employees through

  his emails of September 8, October 5, October 28 and December 2, 2015, capped off by his

  taking statements and passing them on in the November 28, 2015 email, which urged (for at least

  the second time) that “sexual harassment/discrimination/Sensitivity training” is needed and

  warned that “employees . . . are genuinely concerned about their work environment.” ECF No.

  22-1 at 52. These communications were addressed to (or eventually made their way to) various

  of the entire management team of Newton, Galego, Adams and Tomasso. That AAA understood

  these emails as raising potentially serious matters is confirmed by AAA’s actions and statements

  when it finally was forced to pay attention because of the statements attached to the November

  28, 2015 email. Having ignored Caesar since September, it finally initiated an investigation; as

  Tomasso told Caesar, AAA was “having conversation with the employees [to] enforce what

  you’re trying to do.” ECF No. 20-1 at 329.

         AAA attempts to counter the force of this proffer with the argument that Caesar merely

  passed a report of employee complaints “up the supervisory chain.” Chagnon v. Lifespan Corp.,

  No. 15-493S, 2017 WL 3278952, at *7, 10 (D.R.I. June 19, 2017), adopted, 2017 WL 3278858

  (D.R.I. Aug. 1, 2017) (internal quotation marks omitted) (employee who merely “chimed in”

  along with others who had initiated discussion of topic of concern did not engage in arguably

  “protected activity”). This argument collapses in the face of the proffered facts, which are more

  than sufficient to establish that Caesar’s opposition to what was going on during the nightshift



                                                  19
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 20 of 28 PageID #: 914




  was not merely the passing on of two statements. To the contrary, a fact finder could readily

  conclude that Caesar’s sequence of emails warning that AAA could face liability and urging it to

  provide sexual harassment training resulted from his good faith belief 8 that an inappropriately

  sexualized working environment was being forced on his supervisees, as well as that he procured

  and passed on the supporting statements only because his earlier emails had been ignored. That

  is, the “passing on” of the statements was not an isolated action but rather was part and parcel of

  the opposition that he had initiated with his first email on September 8, 2015. Confirming this

  link is Caesar’s post-meeting email of December 2, 2015, in which he defended his action in

  taking statements from employees who “feel they are working in a hostile environment” by

  reminding Newton and the rest of the management team that, “I expressed my concern with you

  a few months ago about the lack of training on the overnight team and asked that you provide

  videos for sexual harassment in the workplace because of what I witnessed personally. . . . You

  didn’t respond to this and you never provided updated policies and procedures for the Overnight

  Team.” ECF No. 22-1 at 58-59.




  8
    Citing Benoit v. Tech. Mfg. Corp., 331 F.3d 166, 174 (1st Cir. 2003), AAA argues that Caesar’s factual proffer
  does not permit the inference that he communicated to AAA a “good faith, reasonable belief that the underlying
  challenged actions of the employer violated the law,” as required by Fantini, 557 F.3d at 32 (internal quotation
  marks omitted). ECF No. 19-1 at 28. This argument may be given short shrift. While Caesar was certainly vague
  about what was the precise conduct that troubled him, he was crystal clear in telling AAA (repeatedly) that what he
  saw and heard during the nightshift was of a nature that “could possibly turn into [a] liability issue for [AAA],” that
  was “enough to offend another employee in my opinion,” and that exposed the need for “sexual harassment”
  training. ECF No. 22-1 at 2, 39, 59. Moreover, when AAA finally did pay attention to Caesar’s “opposition,” its
  own investigation resulted in the finding that that there may have been conversations that may have included sexual
  references, albeit not serious enough to transgress Title VII. DSUF ¶ 69. Relatedly, equally flat is AAA’s argument
  that Caesar is so sophisticated (based on having received sexual harassment training from other employers) that he
  could not possibly have reasonably believed that loud conversation violates Title VII. ECF No. 19-1 at 29-30.
  While Caesar certainly did also complain about employees who were too loud, those complaints are not the basis for
  his Title VII claim.


                                                            20
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 21 of 28 PageID #: 915




           Nor can AAA colorably invoke the so-called “manager rule,” 9 which holds that “a

  management employee [who], in the course of her normal job performance, disagrees with or

  opposes the actions of an employer does not engage in ‘protected’ activity.’” Brush, 466 F.

  App’x at 787 (“an employee must cross the line from being an employee performing her job . . .

  to an employee lodging a personal complaint”) (internal quotation marks omitted). As our

  Circuit assumed without deciding in Collazo, “to engage in protected activity [in a Title VII

  claim] . . . ‘the employee must step outside his or her role of representing the company’ and take

  ‘some action adverse to the company.’” 617 F.3d at 48-49 (quoting Claudio-Gotay v. Becton

  Dickinson Caribe, Ltd., 375 F.3d 99, 102 (1st Cir. 2004)). Here the evidence of AAA’s harsh

  criticism of Caesar’s conduct in buttressing his earlier warnings of a sexually harassing

  workplace by collecting and passing on statements is more than enough to demonstrate that he

  had “step[ped] outside his . . . role of representing the company” and was taking some “action

  adverse to the employer, actively assist[ing] other employees in asserting [Title VII] rights.”

  Becton Dickinson, 375 F.3d at 102 (internal quotation marks omitted). As AAA’s own

  memorandum of what happened during Caesar’s December 1, 2015, meeting with Newton and

  Galego reflects, Newton unambiguously told Caesar that he “should not be taking statements

  from employees.” ECF No. 20-1 at 435-36. A jury might also consider that Caesar rebutted

  Newton’s statement with the question, “[y]ou want me to suppress all of this[?],” id. at 436, as


  9
    Whether the “manager rule” will be applied in our Circuit to Title VII cases is not yet known. At present, those
  circuits that have addressed the issue have come to different conclusions. Compare Brush v. Sears, 466 F. App’x
  781, 787 (11th Cir. 2012) (applying manager rule to Title VII claim); Weeks v. Kansas, 503 F. App’x 640, 642 (10th
  Cir. 2012) (same); EEOC v. HBE Corp., 135 F.3d 543, 554 (8th Cir. 1998) (applying manager rule in context of
  Title VII claim, but concluding that employee did step outside of normal employment role), with Demasters v.
  Carilion Clinic, 796 F.3d 409, 423-24 (4th Cir. 2015) (not applying manager rule to Title VII claim); Littlejohn v.
  City of New York, 795 F.3d 297, 317 n.16 (2d Cir. 2015) (manager rule inapposite in context of Title VII); Johnson
  v. Univ. of Cincinnati, 215 F.3d 561, 579-580 (6th Cir. 2000) (only qualification on protection from retaliation
  under Title VII opposition clause is that manner of opposition be reasonable). In light of the clear facts establishing
  that Caesar’s decision to take statements “step[ped] outside [of] his . . . role of representing the company,” this issue
  need not be determined in this case. Collazo, 617 F.3d at 48.

                                                             21
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 22 of 28 PageID #: 916




  well as that Newton did not respond; this permits the inference that AAA considered all of

  Caesar’s efforts to improve the working environment for his supervisees to be outside his

  purview.

           Mindful that federal courts have taken an “expansive view of what constitutes

  oppositional conduct under Title VII,” I find that Caesar has presented more than enough to

  support the inference that he engaged repeatedly in “protected activity” though his emails 10 in

  opposition to AAA’s indifference to the alleged sexually charged unlawful conduct tainting the

  working environment of the employees working in the nightshift call center. See Pippin v. Blvd.

  Motel Corp., 835 F.3d 180, 185 & n.4 (1st Cir. 2016) (internal quotation marks omitted).

           B.       Causal Connection

           For a prima facie case, the causation bar is set low. A Title VII claimant must show just

  that there is some causal connection between his protected activity and his termination, with

  temporal proximity alone enough to suffice. 11 Collazo, 617 F.3d at 49-50 (citing DeCaire v.

  Mukasey, 530 F. 3d 1, 19 (1st Cir. 2008)). Here, there is clearly temporal proximity. The

  confusing events 12 that resulted in Caesar’s termination were undisputedly set in motion by his


  10
    To be clear, my finding is that each of Caesar’s emails – September 8, October 5, October 28, November 28 and
  December 2, 2015 – amounts to protected activity. AAA ignored the first three and the last, permitting the inference
  that it was content to allow sexual misconduct to pervade the working environment for nightshift staff. Only the
  November 28, 2015 email triggered a reaction; a fact finder could infer that is because of Caesar’s decision to
  include the statements that AAA’s management could not ignore. Importantly, AAA’s primary reaction to the email
  was to excoriate Caesar for taking the statements. Further, it was AAA’s reaction to that email that set in motion the
  events that resulted in Caesar’s termination. Therefore, it alone constitutes the protected activity that allegedly is
  actionable; however, a fact finder can and should examine it in context, mindful of Caesar’s less effective efforts to
  get AAA’s attention through protected activity prior to and after it.

  11
     Before a court may infer causation from temporal proximity, the employee must present evidence that the
  decisionmaker was aware of the protected activity. Allard v. Citizens Bank, 608 F. Supp. 2d 160, 171 (D. Mass.
  2009). Caesar has done so. His evidence establishes that each of his emails constituting protected activity was
  directed to some or all of the AAA management group who subsequently concurred in the decision to recommend
  termination.

  12
    This is not a case where “another explanation [for the termination] . . . is so obviously correct” that it renders
  Plaintiff’s position (based solely on a temporal inference) “implausible.” See Maloy v. Ballori-Lage, 744 F.3d 250,
  253 (1st Cir. 2014). Rather, the co-occurring and intervening events – the Thanksgiving Call, Caesar’s removal of a

                                                           22
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 23 of 28 PageID #: 917




  protected activity in sending the November 28, 2015 email, with the employee statements that

  AAA could not ignore. Within four days he was placed on leave and less than two weeks later

  he was fired. This is enough to for a prima facie showing of causation.

           C.       Pretext

           AAA readily clears the second obstacle in the McDonnell Douglas trifecta by articulating

  three “legitimate, non-discriminatory reason[s]” for its adverse employment action in firing

  Caesar – (1) Caesar retaliated against Duclaw; (2) Caesar refused to continue to answer questions

  in connection with AAA’s investigation; and (3) Caesar was unprofessional after he left the

  December 2, 2015 meeting. Theidon v. Harvard Univ., 948 F.3d 477, 495 (1st Cir. 2020).

  Therefore, the Court’s analysis must continue to “the ultimate issue: whether, viewing the record

  as a whole and taking all inferences in [Caesar]’s favor, a reasonable jury could find that

  [AAA]’s stated reasons for his termination were a pretext for unlawful retaliation.” Collazo, 617

  F.3d at 50.

           Pretext may be inferred from evidence permitting a jury to conclude that that stated

  reasons are not the real reason. Id. at 51. “‘[W]eaknesses, implausibilities, inconsistencies,

  incoherencies, or contradictions in the employer’s proffered legitimate reason’ may also allow ‘a

  factfinder [to] infer that the employer did not act for the asserted non-discriminatory reasons.’”

  Lincare, 989 F.3d at 160 (quoting Pina v. Children’s Place, 740 F.3d 785, 797 (1st Cir. 2014)).

  In particular, if some of the given reasons are false, “a sham intended to cover up the employer’s

  real and unlawful motive of discrimination[,]” Theidon, 948 F.3d at 495 (internal quotation




  trainee from Duclaw, various employees’ complaints about Caesar’s supervision style and Caesar’s emotional
  reaction (and resulting refusal to continue) after being grilled for almost two hours largely about his protected
  activity while AAA seemed to continue to ignore his opposition to sexual harassment – create a factual mess
  appropriate to be untangled by a jury.

                                                            23
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 24 of 28 PageID #: 918




  marks omitted), the case must proceed to a fact finder for the ultimate determination. Lincare,

  989 F.3d at 161.

          In this case, a reasonable jury’s pretext analysis might begin with the ample evidence

  surrounding AAA’s reaction to the conduct that it did not cite as a basis for termination –

  Caesar’s taking statements from nightshift employees and passing them on via his November 28,

  2015 email. This protected action is a primary topic of Caesar’s December 2015 meetings with

  AAA, first with Newton and Galego and then with Tomasso and Adams. As AAA’s own

  summary of the first meeting establishes, Newton was so aggressive in pressing this as Caesar’s

  breach of an absolute prohibition that Caesar understood he was being terminated for it: “Am I

  being fired because of collecting statements?” ECF No. 20-1 at 435. While conceding that AAA

  actually had no such policy, Tomasso also focused on Caesar’s taking of statements. ECF No.

  20-1 at 292. When Caesar told Tomasso that Newton had “attacked” and “intimidated” him into

  believing that he would be fired in retaliation for taking statements, Tomasso explained that

  “[HR] like[s] to have ownership of those things,” but she never contradicted that proposition.

  E.g., id. at 299-302. In his post-meeting email of December 2, 2015, Caesar raised the same

  theme, challenging AAA’s skewed priorities in reprimanding him for passing on statements

  while continuing a pattern of ignoring his efforts at raising employees’ concerns about

  inappropriate workplace conduct.

          From this evidence, a reasonable jury could conclude that Newton’s threat of firing for

  taking statements reflects the real reason why the AAA management wanted Caesar gone, and

  that AAA’s continuation of the investigation after that was a ruse to drive Caesar either to resign

  or to refuse to cooperate, giving AAA a “reason” to fire him. 13 Nemeth v. Citizens Fin. Grp.,


  13
    For example, the evidence permits the inference that AAA’s investigators did not seem interested at all in
  Caesar’s written descriptions of the underlying events; indeed, at the meeting, Tomasso did not appear even to have

                                                          24
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 25 of 28 PageID #: 919




  Inc., No. 2:08-cv-15326, 2011 WL 2531200, at *11-14 (E.D. Mich. June 24, 2011) (jury may

  infer pretext from evidence that employer did not really believe its own legitimate, non-

  discriminatory reason where questioning during multi-hour-long investigation focused almost

  entirely on employee’s protected status with little attention to supposed underlying issue);

  Griffiths v. CIGNA Corp., 857 F. Supp. 399, 407-08 (E.D. Pa. 1994), aff’d, 60 F.3d 814 (3d Cir.

  1995) (reasonable for jury to find investigation, with its focus on employee and not on alleged

  thefts, was a sham designed to elicit response from employee on which employer could premise

  discharge based on refusal to cooperate). This is enough to warrant a trial. See Perez v. New

  Jersey Transit Corp., 341 F. App’x 757, 761-62 (3d Cir. 2009) (while employee’s refusal to

  cooperate in investigation usually is legitimate reason for termination, jury can find it pretextual

  if investigation itself was excessive response to underlying complaint).

          Turning to AAA’s three stated reasons for termination, I also find that a reasonable jury

  might draw inferences adverse to AAA from Caesar’s proffered facts that could yield the

  conclusion that some or all of them are pretextual, leaving only the inference that AAA was

  motivated by its desire to retaliate against Caesar for his protected activity.

          For starters, there is significant evidence that the third reason – unprofessional conduct

  after Caesar left the December 2, 2015 meeting – is entirely false. While Adams testified to

  Caesar having yelled and made a ruckus, AAA has acknowledged that it is undisputed that

  Caesar was not irate or hostile, and that he left peacefully. This is enough to suggest that a jury

  might conclude at least one of the three given reasons was false or exaggerated. If so, it is not a

  stretch for the jury to find that AAA would not have gone to such lengths to concoct a third false



  read Caesar’s explanation for removing the trainee from Duclaw. Similarly, permitting the inference that the goal of
  the meeting was to cause Caesar to engage in conduct worthy of firing is the inaccurate conclusion of both Tomasso
  and Adams after the meeting that Caesar’s departure amounted to “walk[ing] off the job.” DSUF ¶ 61.

                                                          25
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 26 of 28 PageID #: 920




  reason, if its true reason had been both sufficient and legally permissible to result in termination.

  Lincare, 989 F.3d at 161; Joll v. Valparaiso Cmty. Sch., 953 F.3d 923, 932 (7th Cir. 2020) (if

  jury “does not believe the employer’s explanation for its decisions, it may infer that the employer

  is trying to cover up . . . discrimination . . . particularly if disbelief is accompanied by a suspicion

  of mendacity”) (cleaned up).

          The first reason – that Caesar retaliated against Duclaw by removing the trainee – is

  factually fraught, with enough to cause a fact finder to question whether it too is a sham. For

  example, Caesar claims that the pertinent conduct was grounded directly in his unaddressed

  concern about Duclaw’s pattern of sexually inappropriate language. His claim is corroborated by

  AAA’s memorandum of the December 1, 2015 meeting, which confirms that Caesar raised the

  question of “employees [who] needed to be trained on sensitivity,” ECF No. 20-1 at 436, and

  that he specifically asked Newton whether it was appropriate for Duclaw to be a trainer;

  Newton’s only guidance was to tell Caesar that he had the absolute authority to make the

  decision about who does training. The exchange permits the inference that Caesar’s action in

  removing the trainee from Duclaw was not a firing offense but had been expressly sanctioned by

  his supervisor. As to the likelihood that Caesar acted to retaliate, a fact finder might consider

  that Caesar was not embittered towards Duclaw in that, during the Newton meeting, Caesar

  acknowledged that Duclaw “did a good job on the [Thanksgiving C]all” and that, for himself,

  hanging up on a member “won’t happen again.” ECF No. 20-1 at 435. In short, a reasonable

  jury might well conclude that this “reason” for terminating Caesar was a sham or, if a true

  reason, was insufficient to justify firing.

          That leaves AAA’s best reason – Caesar’s defiance of his “duty” as an employee to

  continue “to fully cooperate in . . . [AAA’s] investigation[]. ECF No. 20-1 at 22 (AAA “Code of



                                                    26
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 27 of 28 PageID #: 921




  Conduct”). It appears clear that Caesar abruptly left the December 2, 2015 meeting with

  Tomasso and Adams; it is undisputed that he refused Varone’s request that Caesar come in “to

  finish the conversation that he had started with Mr. Adams and Stephanie Tomasso during the

  Club's investigation of complaints from Call Center employees.” ECF No. 20-1 at 452.

  Nevertheless, Caesar’s undisputed refusal to continue to cooperate in AAA’s investigation is not

  case-ending. First, a jury could find pretext in that AAA’s decision to add two sham reasons to

  gussy up a real reason is enough to permit the inference that the real reason alone would not

  normally lead to termination. Lincare, 989 F.3d at 161. More importantly, also trial-worthy is

  the parties’ intense dispute over whether the investigation was really completed, including what

  more investigation did AAA really believe it needed to conduct. See Nemeth, 2011 WL

  2531200, at *11-14 (if questioning is protracted and focused almost entirely on employee’s

  protected status with little attention to supposed underlying issue, jury may infer pretext from

  firing based on refusal to cooperate). While pretext cannot be based on nothing more than the

  assertion that the employer’s “investigation was poorly done [or] unfair,” Solola v. Prospect

  CharterCare RWMC, LLC, C.A. No. 16-35 WES, 2019 WL 1382279, at *6 (D.R.I. Mar. 27,

  2019), appeal dismissed, No. 19-1415, 2019 WL 5549329 (1st Cir. July 26, 2019), where, as

  here, a fact finder reasonably could conclude that AAA was planning to continue questioning

  Caesar without purpose in the hope that Caesar might be driven to refuse to continue or to resign,

  summary judgment must be denied.

  IV.    Conclusion

         As in Lincare, the record here has much evidence from which a reasonable jury might

  well conclude that AAA did not act in a discriminatory manner and that its decision to terminate

  Caesar was not driven by its desire to retaliate against him for sending the November 28, 2015



                                                  27
Case 1:17-cv-00130-WES-PAS Document 27 Filed 05/06/21 Page 28 of 28 PageID #: 922




  email with employee statements that it could not ignore. My finding is simply that there is

  enough for a jury to conclude otherwise. Therefore, I recommend that AAA’s motion for

  summary judgment (ECF No. 19) be denied.

         Any objection to this report and recommendation must be specific and must be served

  and filed with the Clerk of the Court within fourteen (14) days of its receipt. See Fed. R. Civ. P.

  72(b)(2); DRI LR Cv 72(d). Failure to file specific objections in a timely manner constitutes

  waiver of the right to review by the district judge and the right to appeal the Court's decision.

  See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st Cir. 2008); Park Motor Mart, Inc. v.

  Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).



  /s/ Patricia A. Sullivan
  PATRICIA A. SULLIVAN
  United States Magistrate Judge
  May 6, 2021




                                                   28
